Case 1:18-cv-05650-FB-RER Document 92 Filed 07/08/20 Page 1 of 2 PageID #: 753


                                MORRISON MAHONEY LLP
                                                COUNSELLORS AT LAW

                                                WALL STREET PLAZA
                                                                                      MASSACHUSETTS     NEW HAMPSHIRE
                                             88 PINE STREET, SUITE 1900
James A. McKenney                                                                     BOSTON            MANCHESTER
                                                NEW YORK, NY 10271                    FALL RIVER
Phone: 646-870-1742
                                                     212-825-1212                     SPRINGFIELD       NEW JERSEY
Fax: 646-233-1916                                                                                       PARSIPPANY
                                                                                      WORCESTER
jmckenney@morrisonmahoney.com
                                                                                      CONNECTICUT       NEW YORK
                                                                                      HARTFORD          NEW YORK
                                                                                      STAMFORD
                                                                                                        RHODE ISLAND
                                                                                      ENGLAND           PROVIDENCE
                                                                                      LONDON


                                                               July 8, 2020
VIA ECF
Hon. Ramon E. Reyes, Jr.
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Allstate Insurance Company, et al. v. Svetlana Khotenok, et al.
        Docket No. 1:18-cv-05650 (FB) (RER)

Dear Judge Reyes:

        We represent Plaintiffs in the above-referenced matter. We write pursuant Rule 30(b)(4),
to respectfully request an order amending the Case Management Plan (ECF No. 63) as amended
by Docket Order entered March 20, 2020, to permit the parties to notice party depositions and
subpoena non-party depositions to be taken by remote means. Since the Court granted the parties
motion to extend the discovery deadlines in this matter, (ECF No. 90, granted by Docket Order
entered March 20, 2020), the parties have continued to diligently proceed with party and non-party
document discovery to the extent practical given the limitations placed on all concerned by the
ongoing pandemic and Governor Cuomo’s work from home order.1 Once party document
discovery is complete and Plaintiffs receive documents from numerous non-parties in response to
pending document subpoenas, the parties anticipate proceeding with party and non-party
depositions. However, in light of the ongoing concerns and guidelines regarding social distancing,
and the continuing risk of infection posed by COVID-19, taking in-person depositions is
impractical for the foreseeable future. An order permitting all party and non-party depositions
noticed and/or subpoenaed to be taken by remote means would ensure the health and safety of all
participants, while allowing discovery in this matter to proceed and avoid possible motion practice
concerning where and how the depositions will be taken. If the notice or subpoena does not
indicate that the deposition is to be conducted by remote means, the noticing party shall be deemed
to have stated their preference to conduct the deposition in-person, provided it is safe to do so,

1 To date, Plaintiffs have exchanged more than 400,000 pages of documents with Mirvis, and have issued no less than
 fifty (50) non-party document subpoenas to various healthcare practices, accountants, financial institutions and
 collection firms. Plaintiffs have also filed two miscellaneous actions in the Southern District of New York to compel
 compliance with document subpoenas issued in this action. See Allstate Ins. Co. et al. v. Vlad Tsirkin & Co. LLC,
 20-mc-204 (RA) (S.D.N.Y., filed May 5, 2020) and Allstate Ins. Co. et al. v. 2753 Coney Island Avenue Corp., 20-
 mc-231 (VEC) (S.D.N.Y., filed June 16, 2020).
Case 1:18-cv-05650-FB-RER Document 92 Filed 07/08/20 Page 2 of 2 PageID #: 754


MORRISON MAHONEY LLP

Hon. Ramon E. Reyes, Jr.
July 8, 2020
Page 2

there are no reasonable objections based on health related issues or concerns and an in-person
deposition would be in accordance with existing court rules, CDC and/or federal, state and local
guidances and executive orders.

        Plaintiffs have sought consent from counsel for Mark Mirvis, the only remaining active
defendant in this action, and counsel has advised that they object to Plaintiffs’ request with respect
to party depositions. As for non-party depositions, Defendants do not object to Plaintiffs’ request.

       Accordingly, Plaintiffs respectfully request an order amending the Case Management Plan
to permit the parties to issue party deposition notices and non-party deposition subpoenas that
specify depositions will be taken by remote means by Zoom or some other means of
videoconferencing.2 See e.g. Sinceno v. Riverside Church in City of New York, 18-CV-2156 (LJL),
2020 WL 1302053 (S.D.N.Y. Mar. 18, 2020) (directing all depositions in action be taken “via
telephone, videoconference, or other remote means.”).

         We thank the Court for its consideration of this request.

                                                               Respectfully submitted,
                                                               Morrison Mahoney, LLP

                                                               By: /s/ James A. McKenney
                                                                  James A. McKenney

cc: All Counsel (Via ECF)




2 By making this request, Plaintiffs do not seek to alter the rights afforded and obligations imposed by Rule 30(b)(3)
 concerning the method of recording party and non-party depositions.
